1    Peter Lambrianakos (pro hac vice)
     plambrianakos@brownrudnick.com
2    Vincent J. Rubino, III (pro hac vice)
     vrubino@brownrudnick.com
3    Alfred R. Fabricant (pro hac vice)
     afabricant@brownrudnick.com
4    Alessandra C. Messing (pro hac vice)
     amessing@brownrudnick.com
5    Brown Rudnick LLP
     7 Times Square
6    New York, NY 10036
     Telephone: (212) 209-4800
7    Facsimile:    (212) 209-4801
8    Sarah G. Hartman
     shartman@brownrudnick.com
9    CA Bar No. 281751
     Arjun Sivakumar
10   CA. Bar No. 297787
     asivakumar@brownrudnick.com
11   Brown Rudnick LLP
     2211 Michelson Drive, Seventh Floor
12   Irvine, California 92612
     Telephone: (949) 752-7100
13   Facsimile: (949) 252-1514
14   Attorneys for Defendant
     AGIS SOFTWARE DEVELOPMENT LLC
15
16                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
                                               Case No. 18-cv-06185-HSG
19
     ZTE (USA) INC.,                           ORDER GRANTING RENEWED MOTION
20                                             TO DISMISS SECOND AMENDED
                                  Plaintiff,   COMPLAINT FOR LACK OF PERSONAL
21                                             JURISDICTION
            v.
22
     AGIS SOFTWARE DEVELOPMENT LLC, et         Hearing Date:        January 16, 2019
23   al.                                       Time:                2:00 p.m. PST
24                                             Trial Date:          None Set
                                  Defendant.
25
26
27
28


                                                               ORDER, CASE NO. 18-cv-06185-HSG
1                                                   ORDER
2           The Court, having considered Defendant AGIS Software Development, LLC’s Unopposed
3
     Renewed Motion to Dismiss Plaintiff ZTE (USA) Inc.’s Second Amended Complaint, including all
4
     briefing and argument associated therewith, finds that the Motion should be GRANTED, and by
5
     agreement of the parties, the Second Amended Complaint dismissed with prejudice for lack of
6
7    personal jurisdiction. Each party shall bear its own costs, expenses, and attorneys’ fees. The Clerk of

8    the Court is directed to close this case.

9
     DATED: November 5, 2019                              ________________________________
10                                                        The Honorable Haywood S. Gilliam Jr.
11                                                        U.S. District Court Judge
                                                          Northern District of California
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                       ORDER, CASE NO. 18-cv-06185-HSG
